DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the reference numbers are not shown in figure 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/20 has been considered. A copy of form PTO-1449 is attached.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “fastening element” in claim 10; the “device’” in claims 11-12 and 17; the “software application” in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the light-gathering part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5, 8-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al (2017/0118551).
Regarding claim 1, figure 2 of Wagner et al below discloses a wearable device (20) for estimating the light conditions of a subject (i.e., body of a user) wearing the device (par. [0008]), the device (20) comprising: a top surface (32), a light sensor (i.e., optical detector 26) located below the top surface (32) for measuring said light conditions, and a light guide (40, 42) protruding through the top surface (32) of the device (20) for collecting incoming light and directing it to said light sensor (26) (par. [0102] and [0116]), wherein the light guide (40, 42) comprises at least a transparent piece of material (par. [0009] and [0098]) with a circularly shaped light (i.e., rounded surface par. [0107]); collecting region (42c) located substantially above the light sensor (26).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Regarding claim 3, Wagner et al teaches that the outer surface of the light guide (40, 42) exposed to the incoming light is planar or forms at least part (42c, 42b) of a sphere (par. [0128]; figures 6, 12A, 12C and 12E).
Regarding claim 5, Wagner et al teaches the use of a housing (30) and wherein the light guide (40, 42) is integrated into said housing (30) such that at least a part of the 
Regarding claim 8, Wagner et al teaches that the sensor (20) is configured for measuring the intensity and/or color temperature of the light (par. [0027] and [0135]).
Regarding claim 9, Wagner et al teaches that the sensor is configured for measuring light with wavelength at 470 nm (par. [0185]).
	Regarding claim 10, Wagner et al teaches the use of a fastening element configured for attaching the device (20) to the clothes of the subject (par. [0091] and [0121]).
Regarding claim 11, Wagner et al teaches that the device (20) is configured for measuring the light conditions at regular intervals (i.e., readings to be assessed on a continuous basis) (par. [0121]).
Regarding claims 12 and 14, Wagner et al teaches the use of a software application executable on a remote device (i.e., smartphone 100) and configured for: receiving data from the device (130) via a receiver on the remote device (100), processing said data by means of the remote device (100) to provide data representing the light exposure of the subject (i.e., arm) wearing the device (130) (figure 9A and par. [0117]-[0118]), and displaying at least a part of said data (i.e., heart rate, breathing rate) on a screen of the remote device (100) (par. [0122] and [0089]).
Regarding claim 15, Wagner et al teaches that the software application (i.e., using processor) is further configured for comparing said data (i.e., blood vessel characterization) to a predefined range (i.e., known characterization or threshold stored 
Regarding claim 16, Wagner et al teaches the fastening element is in the form of a clip or pin (par. [0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al.
Regarding claim 2, Wagner et al teaches the angle (a1) relates to plane P1 is less than 90 degrees and the angle (a2) relates to plane P2 is less than 90 degrees (figure 2 and par. [0102]). 
Wagner et al does not teach that the light guide is configured for collecting light, from primarily one quadrant defined by polar angles in the range between -90° and 90° 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Wagner et al so that the light guide is configured for collecting light, from primarily one quadrant defined by polar angles in the range between -90° and 90° and azimuth angles in the range between 00 and 90°, and direct said light to the light sensor, or wherein the light guide is configured for collecting light from polar angles in the range between -60° and 60° and azimuth angles in the range between 0° and 60°, and direct said light to the light sensor whichever suitable for the device, for example, only collecting light at a specific quadrant is needed.
Regarding claim 4, Wagner et al teaches that the diameter of the light guide (40, 42) is about 3nm (par. [0109]) and does not teach that the size of the light-gathering part of the light guide along its longest direction is at least 8 mm, or at least 16 mm. however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify diameter of light guide of Wagner et al, for example, at least 8mm because Wagner et al also suggest that different sizes of light guides can be used (par. [0011]).
Regarding claim 17, Wagner et al does not explicitly teach that the device is configured for measuring the light conditions at regular intervals every 5 minutes or every 1 minute. However, it would have been obvious to one having ordinary skill in the 
Regarding claims 6-7, Wagner et al teaches that the light guides in the forms of oval, square, circular, elliptical, etc..(par. [0120]).
Wagner et al does not teach that the light guide is shaped like one or more recognizable symbols or letters or forms at least part of one or more recognizable symbols or letters located at the surface of the device and the symbol(s) or Ietter(s) protrude from the surface of the device; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the light guides of Wagner et al, for example, light guides are molded in the forms of letters or symbols for the purpose of advertisement instead of the shape of oval, square, circular or elliptical because this modification involves only routine in the art.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al in view of Likovich et al (9,933,298).
	Regarding claims 13 and 18; Wagner the software application is configured for receiving inputs characterizing the subject such as age, gender and chronotype.
	Likovich et al, from the same field of endeavor, discloses a device for monitoring light exposure comprises a top surface (see figures 6 and 7 below), a light sensor (14 in figure 6) located below the top surface for measuring said light conditions, and a light 

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Wagner et al a step of input user’s information such as age, gender and chronotype to the device as taught by Likovich et al because this is an important information need to be entered so that to ensure that whose information is.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ales et al (2008/0265170) discloses an UV detection device in which the sensors (44, 48) are used; however, Ales does not teach that the light guides are protruded through the top surface. Tanaka et al (2017/0224218) is similar to Wagner et al which may teach at least claim 1 of the present invention; however, Wagner et al is the best reference to use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            March 18, 2021